In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-340 CR

____________________


HENRY LEE HARMON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 90849




MEMORANDUM OPINION
 Pursuant to a plea bargain agreement, appellant Henry Lee Harmon pled guilty to
unauthorized use of a motor vehicle.  On August 9, 2004, the trial court found the evidence
sufficient to find Harmon guilty, but deferred further proceedings, placed Harmon on
community supervision for five years, and assessed a fine of $500.  On April 27, 2007, the
State filed a motion to revoke Harmon's unadjudicated community supervision.  Harmon
pled "true" to one violation of the conditions of his community supervision.  The trial court
found that Harmon violated the conditions of his community supervision, found Harmon
guilty of unauthorized use of a motor vehicle, and assessed punishment at twelve months of
confinement in a state jail facility.  
	Harmon's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On December 20, 2007, we granted an extension of time for appellant to file
a pro se brief.  We received no response from appellant.  We reviewed the appellate record,
and we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore,
we find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice
Submitted on April 8, 2008
Opinion Delivered April 16, 2008
Do not publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.